FILED
                             NOT FOR PUBLICATION                             APR 26 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



PATRICIA ELIZABETH NOSIE,                         No. 10-17871

               Plaintiff - Appellant,             D.C. No. 1:10-cv-00062-ACK-
                                                  LEK
  v.

ASSOCIATION OF FLIGHT                             MEMORANDUM *
ATTENDANTS-CWA, AFL-CIO,

               Defendant - Appellee.



                    Appeal from the United States District Court
                             for the District of Hawaii
                      Alan C. Kay, District Judge, Presiding

                              Submitted April 17, 2012 **

Before:        LEAVY, PAEZ, and BEA, Circuit Judges.

       Patricia Elizabeth Nosie appeals pro se from the district court’s judgment

dismissing her action alleging discrimination and violation of the duty of fair

representation by her former union. We have jurisdiction under 28 U.S.C. § 1291.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review de novo, Cholla Ready Mix, Inc. v. Civish, 382 F.3d 969, 973 (9th Cir.

2004), and we affirm.

      The district court properly dismissed Nosie’s discrimination claims because

Nosie failed to allege facts sufficient to show that she “was singled out and treated

less favorably than others similarly situated on account of” her sex, race, color or

age. Beck v. United Food & Commercial Workers Union, Local 99, 506 F.3d 874,

882 (9th Cir. 2007) (citation and internal quotation marks omitted) (setting forth

prima facie case for a Title VII discrimination claim against a union); see also

Shelley v. Geren, 666 F.3d 599, 607-08 (9th Cir. 2012) (applying Title VII analysis

to claims under the Age Discrimination in Employment Act).

      The district court properly dismissed Nosie’s fair representation claims as

time-barred because Nosie did not file her action within six months of learning that

her former union would pursue her grievance no further. See Stallcop v. Kaiser

Found. Hosps., 820 F.2d 1044, 1049 (9th Cir. 1987) (plaintiff’s fair representation

claim was time-barred because she did not file her action within six months of

receiving the union’s letter notifying her it would pursue her grievance no further);

Kelly v. Burlington N. R.R. Co., 896 F.2d 1194, 1197 (9th Cir. 1990) (six-month

statute of limitations applies to fair representation claims brought against unions

covered by the Railway Labor Act).


                                           2                                    10-17871
Nosie’s remaining contentions are unpersuasive.

AFFIRMED.




                                  3               10-17871